Title: To Thomas Jefferson from Craven Peyton, 8 May 1804
From: Peyton, Craven
To: Jefferson, Thomas


          
            Dear Sir.
            
                        on or before 8 May 1804
                     
          
          Enclosed is a rough coppy of the partition, which I just Obtained. aftar examining of it, any instructions you may give shall be strictly attended to. if it woud. be entirely convenient for you to spare a little Money & that to be deducted out of this years corn contract with the interest allowed on it untill the time of payment. I shoud. be glad as I propose starting the last of this week & am rather fearfull Money may be scarce with me. the difficulty of collection being very great. 
          with great Respt.
          
            C Peyton 
          
        